DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed October 30, 2020; claims 1-11 are pending and will be prosecuted on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 was considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No.62/928,042, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 6 and 9 claim “the gripping mechanism includes one or more directional arrows”, however provisional application ‘042 does not appear to provide support for any ”directional arrows”.  Accordingly, claims 6 and 9 are not entitled to the benefit of the prior provisional application no. 62/928,042.  

Drawings
The drawings are objected to because of poor line quality: the lines, numbers and letters are not uniformly thick and well defined, clean and are difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate grip holes, the shaft and the obturator.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 2 and Reference character ø14 both in Figure 12 and Reference character R54 in Figure 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gripping mechanism” (i.e. mechanism for gripping) in claims 1, 6, 7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the corresponding structure for “gripping mechanism” is a grip hole or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities: claim 9 states “The method fo claim 7”, the Examiner suggests “fo” is a typo that should read “of”; claim 10 states “wherein obturator comprises”, the Examiner suggest inserting –the—or – said—before “obturator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler (US 2020/0276416)
Regarding claim 1, Wheeler discloses a chest tube introducer (Ref 10) comprising: a tubular shaft adapted for insertion into a pleural cavity (Ref 12; Para [0006], [0042]), wherein a chest tube can be threaded through the shaft (Para [0043]-[0044]; Ref 150; where the Examiner notes the broadest reasonable interpretation of the term “threaded” is interpreted to mean to pass through; where the Examiner notes a chest tube is not positively claimed and therefore not required, the tubular shaft merely needs to be capable of receiving a chest tube passing through the shaft; where tube Ref 12 is capable of receiving chest tube Ref 150 passed through the shaft Ref 12); a gripping mechanism, coupled to a proximal end of the shaft , adapted for positioning the chest tube introducer upon insertion of the shaft into the pleural cavity (Ref 24, 26; Para [0047], [0051], [0065]; where Figures 1, 2, 5-7 show that the grips include a hole at least partially into the grip and therefore as stated in the claim interpretation section above, meet the corresponding structure of the “gripping mechanism”); an obturator removably coupled to a distal end of the shaft such that the obturator can be removed from the shaft after insertion thereof into the pleural cavity (Ref 100, 102; Figures 4-7; Para [0052], [0055], [0065]); and an outer flange, coupled to the obturator, adapted to remove the obturator from the shaft (Ref 110).  
Regarding claim 2, Wheeler discloses that the tubular shaft is L-shaped or curved (Ref 12; Ref 15; Para [0051]).  
Regarding claim 3, Wheeler discloses that the gripping mechanism is two grip holes (Ref 24, 26; Para [0047], [0051], [0065]; where Figures 1, 2, 5, 6, show that the grips include a hole at least partially into the grip ) .  
Regarding claim 4, Wheeler discloses that the tubular shaft contains at least one aperture (Ref 31, 33, 38; Figures 8a-d).  
Regarding claim 5, Wheeler discloses that the obturator is notched at its distal end (Ref 102; Para [0053]; where the obturator can include ridges (i.e. notches); where the ridges extend along the length of the obturator and therefore the distal end is interpreted as notched).  
Regarding claim 7, Wheeler discloses a method of introducing a chest tube into a pleural cavity (Para [0064]; Figures 11-14), the method comprising: inserting a tubular shaft (Para [0064]; Figure 11-13; Ref 10, 12) with an obturator removably coupled to a distal end of the shaft into a pleural cavity  (Ref 100, 102; Para [0066]), removing the obturator from the tubular shaft (Para [0066]; Figure 14; Ref 100, 102), and threading the chest tube through the shaft (Para [0043]-[0044]; [0067]; Ref 150; Figures 16a, b; where the Examiner notes the broadest reasonable interpretation of the term “threaded” is interpreted to mean to pass through; where chest tube Ref 150 passes through tube Ref 12 and is therefore being interpreted as a step of threading the chest tube through the shaft), wherein the tubular shaft (Ref 10, 12) is coupled at a proximal end of the shaft (Ref 16) with a gripping mechanism (Ref 24, 26; Para [0047], [0051], [0065]).  
Regarding claim 8, Wheeler discloses that the tubular shaft is L-shaped or curved (Ref 12; Ref 15; Para [0051]).  
Regarding claim 10, Wheeler discloses that the obturator comprises a flat outer flange (Ref 110; where Ref 1110 is flat).  
Regarding claim 11, Wheeler discloses that the tubular shaft contains at least one aperture (Ref 31, 33, 38; Figures 8a-d).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2020/0276416) as applied to claims 1 and 7  above, and further in view of Osypka (US 8,137,317).
Regarding claims 6 and 9, Wheeler discloses all of the claimed limitations above including that that the tubular shaft is curved and includes a gripping mechanism on the proximal end; where paragraph [0065] of Wheeler additionally discusses that after the tubular shaft is inserted, the shaft may be rotated in order to orient the distal opening of the device is a specific direction but Wheeler fails to explicitly disclose that the gripping mechanism includes one or more directional arrows. 
However, Osypka teaches a similar curved tubular shaft inserted at a desired site; where the tubular shaft includes a handle gripping mechanism; where the handle gripping mechanism includes a directional arrow Ref 88 to identify the relative direction of curvature in the distal end portion (Figure 5; Ref 88; C10, L50-61)
Since Wheeler discloses a curved tubular shaft and a gripping mechanism at the proximal end, where the distal end can be rotated to orient the distal opening in a specific direction and Osypka additionally teaches that it is well known in the art to include a directional arrow on a handle gripping mechanism of a curved tubular shaft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping mechanism of Wheeler to include a directional arrow as suggested by Osypka since such a modification allows a user to identify the relative direction of the curvature at the distal end portion of the tubular shaft from the proximal handle gripping mechanism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venticinque (US 2021/0213224) – teaches a curved introducer shaft, with a gripping mechanism at the proximal end of the shaft, an obturator removably coupled to the shaft and an outer flange coupled to the obturator
Fortune (US 2019/0358438) -teaches a curved chest tube introducer shaft with a gripping mechanism at the proximal end and at least one aperture in the introducer shaft; where the introducer shaft can be inserted into the pleural space.
Buckman et al. (US 2004/0133226)- teaches a curved chest tube introducer, an obturator removably coupled to the shaft, at least one aperture in the introducer shaft, where the shaft can be inserted into the pleural space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 16, 2022